CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entered 12/20/18 12255:54

Fill in misinformation to identify the base:

     

United Siaies Bankruptcy Court for the: z
Eastem misuse of New York l
1

(siaie) l
Chapter l l C] Checl< if this is an
. amended filing

Case number u/knawn);

 

 

Official Form 201
Voluntary Fetition for Non-lndividuals Filing for Bankruptcy ama

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more informaticn, a separate document, Instructions for Bankruptcy Fonns for Non-lndividuals, is available.

1. Debf°r’$ name 4921 12th Avenue LLC

 

 

2. All other names debtor used
in the last 8 years

 

 

include any assumed names.
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer _
identification Number (ElN) 2" `9_ _Q _5` §‘ 'L §‘ ’3"0‘

 

 

 

 

4. Debtor’s address Principal place of business Maiiing address, if different from principal place
of business
4921 12th Avenue
Number Sireet Number Slxeet
P.O. Box
Brooklvn NY l 1219
City Siafe ZlP Code City 3;3(5 Z,p Code

Location of principal assets, if different from
principal place of business

Kings

Couniy

 

Number Slreei

 

 

ley Stafe ZlP Code

 

5. Debtor’s website (URL)

 

Corporatlon (includlng limited Liability Company (LLC) and Limiied liability Partnership (LLP))
0 Partnership (excludlng LLP)
L_..} Oiher. Specify:

e. Type of debtor

 

Officlal Form 201 Voluntary Petition for Non-lndividuals Filing for Bankrupicy

 

 

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entered 12/20/18 12255:54

Deb'w, ' 492`1 12th Aveniie`LLC`"…

blame

Case number annum

 

7. Describe debtor’s business

A. Check one:

l:i Health Care Business (as defined in 11 U.S.C. § 101(27A))
iii Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
l:l Railroad (as defined in 11 U.S.C. § 101 (44))

ill stockbroker (as denied in 11 u.s.C. § 101(53/\))

0 Commodity Brol<er (as denned in 11 U.S.C. § 101(6))

n Clearing Barik (as deiined in 11 U.S.C. § 781(3))

n None of the above

   

B. Check all that apply:

l:l Tax»exempt entity (as described in 26 U.S.C. § 501)

l:] lnvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

13 investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

C. NAlCS (North American industry Class`riication System) 4-digit code that best describes debtor. See
http:/lwww.uscouits.gov/four»digit-national-association-naics-oodes .

 

__5. __3__ __1_ _l_
a. Under which chapter of the Check one:
Bankruptcy Code is the m
debtor niing? C*‘apfef?
U Chapter 9

§ Ctiapter 11 . Check all that app/ia

m Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or atiiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

m Ttie debtor is a small business debtor as denned in 11 U.S.C. § 101(510). li the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement and federal income tax return or if all of these
documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(8).

a A plan is being filed with this petition

m Aoceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

m Tl'ie debtor is required to tile periodic reports (for example, 10K and 1DQ) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Secun'ties
Exchange Aot of 1934. File the Attachment to Volunlary Pelitiari for Non-lndlviduals Filing
for Banl<ruptcy under Chapter 11 (Ofticial Forrn 201A) with this fon'ri.

E.] The debtor is a shell company as defined in the Securities Exchange Act ot1934 Rule

 

 

 

 

 

 

List all cases. lf more than 1,
attach a separate list.

 

Ochial Forrn 201

 

 

 

12b-2.
L..} Chapter 12
9. Were prior bankruptcy cases No
filed by or against the debtor n Y Wh c b
' ‘ es. District en ass num er
within the last 8 years? MM l DD leY
lsferg;::t;h|a;it 2 cases. attach a Dismct When Case number
` MM,/ no JYYYY
1o. Are any bankruptcy cases N°
pending or being filed by a . .
business partner or an m Ye$~ Deb‘°' Re‘a“°"$h‘p
affiliate of the debtor? Dismc( When

 

…
Case number, if known

 

Voluntaiy Petition for Non~lndividuals Filing for Bankruptcy page 2

 

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entel’ed 12/20/18 12255:54

49.21] ZthAvenueLLC . .. .. ., .. .C.a,se numbem.m.m

Nams

Deblor

 

11. Why is the case filed in this Check all that apply:
district? o _ _ _ _ _ _ _ _ _
Debtor has had its domicile, principal place of business or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district

l:i A bankruptcy case concerning debtors affiliate, general partner. or partnership is pending in this district

 

12. Does the debtor own or have m No
possess'°n of any real [] ¥es. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property 1 .
that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?
g lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

Ci lt needs to be physically secured or protected from the weather

13 lt includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example. llvestock, seasonal goods. meat, dairy. produce, or securities-related
assets or other options).

C] other

 

Where is the property?
Number Street

 

 

Cily State ZlP Code

ls the property insured?
n No

n Yes. insurance agency

 

Contact name

 

 

 

Piione
- Statistical and administrative information
13. Debtor’s estimation of Check one:
ava"able funds 131 Funds will be available for distribution to unsecured creditors

m Atter any administrative expenses are paid. no funds will be available for distribution to unsecured creditors

 

 

13 l-49 Cl 1,000»5,000 ill 25,001-50,000

"' E$“’F‘ated “"‘“be' of EI 50-99 E] 5,001-10,000 l.'.} so.ooi-loo,ooo

cred‘t°'$ L'.l 100-199 El 10,001-25,000 Cl lvloroiiian 100,000
ill 200~999
, L'.l so~sso,ooo 12 s1 ,ooo,orn~slo million El 5500,000_001-$1 billion

15‘ Est"“ated assets [J sso,ool-sioo,ooo ill $10,000,001-$50 million l`.] si.ooo,ooo,ooi-$lo billion
Et sloo,ool-ssoo,ooo Cl sso.ooo,ool-sloo million ill sio,ooo.ooo,ool-sso billion
E] ssoo,ooi-sl million ill sluo,ooo,ooissoo million L_.l nolo man soo billion

 

Otticial Forrn 201 Voluntary Petition for Non-lndividuals Filing for Banl<ruptcy page 3

Case 1-18-47256-0@0

Debtor

49ozllzthA`;enue*LLC

DOC 1

Filed 12/20/18 Entel’ed 12/20/18 12255:54

Case number (a'l¢nonn)

 

NE!T|B

 

16. Estimated liabilities

CJ so-sso,ooo

L`.l 350,001~$100,000
E] $100,001-$500,000
L`,] ssoo,ooi-si million

Cl $1,000,001-$10 million
310,000,001-350 million
Cl sso,ooo,ool-$loo million
ft sroo,ooo,ool-$soo million

Cl ssoo,ooo,ool~sl billion

ft $1,000,000.001-510 billion
Cl slo_ooo,ooo,ool-sso billion
L'.`l More than soo billion

 

- Request for Re|ief, Declaration, and Signatures

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
3500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152_ 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

lt

petition.

s l have been authorized to til

correct

Executed on 112/20 20 1 8
l

    
  

X

/YYY¥

-\""`_`_‘

e this petition on behalf of the debtor.

l declare under penatty of perjury that the foregoing is true and correct

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

l have examined the information in this petition and have a reasonable belief that the inionnation is true and

Yehuda Salamon

 

 

Signall,£ey{f authorize

me Sole Membor

representative of debtor

 

Printed name

 

18. Signature of attorney

></o,,//»

 

 

 

 

 

 

 

gate 12/20/2018

£f§;ature of attorney for debtor MM lDD IYYYY
Michael Levine
Printed name

Levine & Associates, P.C.
Firm name

i 5 Barolav Road
Number Street

Scarsdale N Y 1058'%
Clty State ZIP Code
914-600~4283 ml@LevLaW.ora
Contact phone Email a dress

1162535 N Y
Bar number Siate

 

 

Othcial Form 201

 

Voluntary Petition for Non‘l

ndividuals Fi|ing for Bankruptcy

page 4

 

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entered 12/20/18 12255:54

Resolution of 4921 12th Avenue LLC
to File Chapter 11 Reorganizati'on

WHEREAS, the Corporation is insolvent and unable to pay its debts when due, and

WHEREAS, the C'orporation and its creditors would best be served by reorganization of
the Corporation under Chapter ll of the Bankruptcy Code, be itt

RESOLVED, that the Corporation file as soon as practicable for reorganization pursuant
to Chapter 11 of the Bankruptcy Code.

The undersigned hereby certifies that he is the duly elected and qualified Secretary, sole
Member of, and the custodian of the books and records and seal of 4921 12"‘ Avenue LLC, a
limited liability company duly formed pursuant to the laws of the state of NeW York, and that the
foregoing is a true record of a resolution duly adopted at a meeting of the Members, and that said
meeting was held in accordance with state law and the Bylaws of the above~named Lirnited
Liability Cornpany on December 20, 2018, and that said resolution is now in full force and effect
Without modification or rescission

IN WITNESS WHEREOF, l have executed my name'as Secretary and have hereunto
affixed the corporate seal of the above~narned Corporation this 20th day of December, 2018.

 

Yel'lg£ia Sal _on, .
Secretary and sole Member ‘

 

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Elitel’ed 12/20/18 12255:54

Debtoi' name 492] 12th AV€HU€ LLC

Uniied Siates Baril<ruptcy Court for the; E 331€1:_{] Disirict of N€¥V YOI`l{

(State)

Case number (lf known): ___________________ [:] Checl< if this is an

 

 

amended filing
Gtiicial Form 206[)
Sciseduie : Credi'tors initio Have @|aims Seeisred lay Property 12/15

Be as complete and accurate as possible.

 

 

1. Do any creditors have claims secured by debtor’ s property?
l;l No. Check this box and submit page l of this form to the court with debtor’s other schedules Debtor has nothing else to report on this form
l§i Yes. Fill in all of the information below

List Creclitors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

z 2, l_ist in alphabetical order all creditors who have secured claims. lf a creditor has more than one C°lumn A _ Colum"? f l
secured claim, list the creditor separately for each claim. Am°““t °f °'a‘m Va‘ue ° co later,a '
Do riot deduct the value that SUPP°HS this
of collateral claim
_ Creditor's name Desci'ibe debtor’s property that is subject to a lien
Bea§lhasldmlimhiz_.____ ueai Property waited ai 4921 izih s i 1.945,02<) s i0.000.000
Creditor’s mailing address Avenue,_ B]'()Ok]yn, NY
c/o Herrick Feinstein, LLP
2 Park Avenue. NeW Yorl<. NY gee ,be the hen
l(l() l 6 ortoa.qe Lien
Creditor‘s email address, if known ls the creditor an insider or related party?
K] No §
m Yes §
Date debt was incurred Al,igUSl 30. 2016 Ea“y°ne else liable on this claim?
. . No
::::e?'gms of account m Yes. Fill out Schedu/e H: Codebtors (Olficial Form ZOBH).
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property'? Checl< all that apply.
m No . . . . . , a Conlingeni ‘;
Yes. Specify each creditor, including this creditor, m Unh-quidated
and its relative priority. 53 Dispuied
l Creditor’s name Describe debtor’s property that is subject to a lien
Gaister Fundiiia,LLC Real Property located at 4921 12th s 8.929.916 s lO_OO0.0()O
Creditor’s mailing address Avenue> Brooklyn’ NY
c/o Harry Zubli Esq.
l()l() Noithem Blvd. Suite 3 l 0 prescribe the iien
Great Necl<, NY l 1021 c
Creditor‘s email address, if known ls the creditor an insider or related party?
51 No t
ij Yes
Date debt Was incurred Eihmlamj 5 2004 is Danyorie else liable on this claim?
::::;;‘g‘ts °f account C] Yes. Fiii oui schedu/e H. codebiors (omciai Form zoeii).
Do multiple creditors have an interest in the AS °f the petition ming date’ me claim isc
Same property? Check all that apply. `
a No g Contingerii
[:] ¥es, Have you already specified the relative n U“liquldai€d
priority? Dispuied
[:i No, Specify each creditor, including this
creditor, and its relative priority.
m Yes. The relative priority of creditors is
_§p@€med on llne$.. ~, nw .V_ _ , m ._ , . t ,,t ., . . H o ,,
3. Total of the dollar amounts from Part1, Column A, including the amounts from the Additional 5 2()`8'/4_945

PHQ€» if any. .. ..

Oiticiai Form 206{) Schedule D: Creditors Who Have Claims Secured by Property page 1 of_:),_

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entered 12/20/18 12255:54

Debior 4921 12th Avenue LLC Case number (irimov.n)

Name

List Otheirs to Be Noti§ied for a Debt Already Listed in Part *i

 

 

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

lf no others need to be notified for the debts listed in Part 1, do not fill outer submit this page. If additional pages are needed, copy this page.

Name and address O'n which line in Part 1 Last4 digits of
did you enter the account number
related creditor? for this entity

i Berkman. 1*1enoch.PetersontPeddV & Fenchei.P.C.
100 Gai'den Citv Piaza Line 2. _L __ __ __ __
§ Garden Citv~ NY 1 1530

.; Butler, Fitzgerald, Fiveson & McCarthy,P.C.

§ 9 East45t11 Street. Ninth Fioor Line 2.1 __ __ __ ___
§ New York NY 10017

 

Line 2. _

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

Line 2.

 

Form 2060 Oft”icial Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page _Q__ of___Z__

Case 1-18-47256-0@0

4921 12th Avemi@ LLC
Eastel'll

Debtor

United States Bankruptcy Couit for the;

Case number

DOC 1 Filed 12/20/18

Dislrict oi N€\N YOi'k
(State)

 

(lf known)

 

 

Oificial Form ZOGE/F

 

Scheduie E/F: Qreciitors billed leave ijnseci,ireoi §§aiieis

Eiit€red 12/20/18 12255:54

m Checl< if this is an
amended filing

12/'15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY unsecured claims and Part 2 for creditors with NONPR|ORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Oh’icial Form 206AIB) and on Schedule G: Executory Contracts and Unexpr'red Leases

(Official Form 2066). Number the entries in Parts 1 and 2 in the boxes on the left. lt more space is needed for Part1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

List Ail Creditors with PRIOR|TY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

® No. Go to Part 2.
l:.i Yes. Go to line 2.

_' 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. lf the debtor has more than

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

3 creditors with priority unsecured claims, till out and attach the Additional Page of Part i. NONE
Total claim Priority amount
Priority creditor’s name and mailing address As of the petition filing date, the claim is: 5 3
: Checlr all that app/y.
§ 13 Contingent
§ ill unliquidated
j ill Dispuiecl
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to oifset?
number ___ ____ ___ i;i No
. , n Yes
Specify Code subsection of PRlORlTY unsecured
claim: 11 U.S.C. § 507(3)( )
h Pl'i°my Cl'ed"~°r'$ name and mailing address As of the petition filing date, the claim is: S 5
Check all that apply.
U Contingent
m Un|iquidated
m Disputed
Date or dates debt was incurred Basis for the claim:
5 Last 4 digits of account ls the claim subject to offset?
number ___ __ ___ ij No
f _ _ m Yes
Speciiy Code subsection of PRlOR|TY unsecured
claim: 11 U.S.C. § 507(a)( )
,, Pri<>ri!y creditors name and mailing address As or the petition filing daze, the claim is: 5 5
Check all that apply.
Cl Contingent
Cl unliquidated
1:1 Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to oilset?
number __ ___ ____ l:} No
. , U Yes
3 Speciiy Code subsection of PRlORiTY unsecured
claim: 11 U.S.C, § 507(2) ( )
Otiicia| Form ZOSElF Schedule ElF: Creditors Who Have Unsecured Claims page 1 of_3__

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entel’ed 12/20/18 12255:54

Debtor Case number iiii<nawn)
Namc

. List mi creditors with nonenioni'r\' unsecured claims

 

 

§ 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. lt the debtor has more than 6 creditors with nonpiiority
unsecured claims. fill out and attach the Additional Page of Pait 2. NONE

Amount of claim

Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: §
Check all that app/y. 5____________._____..__~____

l;l Conlingent

l:l Uriliquidaied

i:l Disputed

 

 

 

Basis for the claim:

§ Date or dates debt was incurred 'E]me °’aim Subject t° °ffset?
No

Last 4 digits of account number _____ ____ ___ L_.I Yes

|_3_.:| Nonpriority creditor’s name and mailing address As of me petition mng dates the ciaim is:
~ Check all that apply.

L:\ Conlingeril

El unliquidated

l:l Disputed

 

 

 

Basis for tile claim:

ls the claim subject to offset?
m No

__________ l:] Yes

Date or dates debt was incurred

§ Last4 digits of account number
§:S_._Zi§ Nonpriorify Credifofs name end mailing address As of the petition filing date, the claim is: ;
~ Checl< all that apply. $__________~.___-_
Cl Contingent

§ C] unliquidated
El Disputed

 

 

 

Basis for the claim:

ls the claim subject to offset?
m No
__________ m Yes

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is:
l Check all that apply.
U Contingent

Un|iquidated

Disputed

 

 

 

§ Basis for the claim:

ls the claim subject to offset?
m No
L_.l Yes

Date or dates debt was incurred

 

Last 4 digits of account number

Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is; ;
z Check all that apply. S-------_-_---_ §
[] Conlingent 1
Cl unliquidated

l:l Disputed

 

 

 

Basis for the claim:

§ Date or dates debt was incurred give C§aim subject to offset?
§ No
_f Last 4 digits of account number ___________ [| yes

Nonpriority creditor’s name and mailing address A$ of the petition ming date, the claim is:
Check all that apply.

m Contingent

Cl unliquiuaied

ill prepared

 

 

 

 

Basis for the claim:

ls the claim subject to offset?
Cl No
cl ¥es

Date or dates debt was incurred

 

Last 4 digits ot account number

Oiicia| Form ZOGE/F Schedule ElF: Creditors Who Have Unsecured Claims page _:_Z_ of_;J'_

 

CaS€ 1-18-47256-0€0 DOC 1 Filed 12/20/18 Entered 12/20/18 12255:54

Debtor

Case number (i!knaim)

 

Namc

 

Total Amounts of the Priority and Nonpriori'ty Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

0

Sa. Total claims from Part 1

5b. Tota| claims from Part 2

Sc, Tota| of Parts 1 and 2
Lines 53 + 5b = 5c.

Offlciai Form 206E/F

Totai of claim amounts

5a 5 0

 

 

 

 

 

Scheduie ElF: Creditors Who Have Unsecured C|aims

page l cf _l

